Citation Nr: 0708615	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  98-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's death was the result of willful 
misconduct.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to June 
1996.  The exact dates of his service have not been verified.  
His service ended with his death in a motor vehicle accident 
(MVA).  The appellant is the custodian and mother of the 
veteran's minor daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant had a hearing before the 
Board in January 2005 and the transcript is of record.

The case was brought before the Board in March 2005, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 




FINDINGS OF FACT

1. The veteran's death occurred on June [redacted], 1996, while he 
was on active duty and was caused by blunt-force trauma 
sustained in a MVA.

2. The veteran operated the vehicle on June [redacted], 1996 without 
a seatbelt and at an excessive speed after consuming 
alcoholic beverages and after entering a heated argument with 
his wife. 

3. The veteran's operation of the vehicle without a seatbelt, 
at excessive speed after consuming alcoholic beverages and in 
an emotionally heated mental state was the proximate cause of 
the accident which caused his death.

4. The veteran deliberately and intentionally operated the 
car on June [redacted], 1996 with knowledge of, or wanton and 
reckless disregard of the probable consequences.


CONCLUSION OF LAW

The veteran's death was the result of his own willful 
misconduct, and his death was not incurred in the line of 
duty.  38 U.S.C.A. §§ 105, 1110 and 5107 (1996) (2002 and 
Supp. 2006); 38 C.F.R. §§ 3.1(m), (n), 3.102 and 3.301 (1996) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The appellant has claimed VA benefits on behalf of the 
veteran's biological daughter, claiming that the daughter is 
entitled to death benefits because her father, the veteran, 
was killed in a MVA on June [redacted], 1996, while he was on active 
duty.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Where a veteran's death occurs while on active duty, the 
death is presumed to have occurred in the line of duty.  38 
U.S.C.A. § 105.  Direct service connection, however, may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301 (emphasis added).

In short, the line of duty presumption is rebuttable where 
the "preponderance of the evidence" indicates the veteran's 
death was due to his own willful misconduct.  Thomas v. 
Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action. 

 (1) It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of 
its probable consequences.

(2) Mere technical violation of police regulations or 
ordinances will not per se constitute willful 
misconduct.

(3) Willful misconduct will not be determinative unless 
it is the proximate cause of injury, disease or death. 

38 C.F.R. § 3.1(n).

Here, the facts are not in dispute.  The veteran, while on 
active duty, was confronted by his wife on June [redacted], 1996 over 
a domestic dispute, which ensued into a heated argument.  The 
veteran proceeded to his wife's car to drive off, but his 
wife quickly stepped into the back seat of the car prior to 
his departure.  From eye witness account, his wife was 
wearing a seat belt, but he was not.  Investigative reports 
conclude the veteran then proceeded to drive at a minimum 
speed of 81.5 miles per hour (mph) on a 55 mph speed limit 
road, attempted a slight curve at the excessive speed and 
drove off the road hitting a tree.  Both passengers were 
killed.  

Prior to a complete police investigation, to include autopsy 
and laboratory testing, the Army conducted a "line-of-duty" 
investigation and concluded in a July 1996 report that the 
veteran was killed in an injury incurred in the line of duty. 

A subsequent Army investigative report, dated October 1996, 
concluded the veteran had committed negligent homicide.  The 
report noted the veteran's excessive speed and the fact that 
his blood alcohol content was at .063 percent (although his 
urine alcohol content was .088 percent).  A psychological 
autopsy report also noted the veteran's alcohol content and 
the fact that one open beer can was found at the scene of the 
accident.  The psychologist, however, opined that "Alcohol 
does not appear to be an issue in the accident, but the 
heated emotions and potential for arguing in the car seem to 
be likely contributors to [the veteran's] lack of 
concentration to his driving."  In the psychologist's 
opinion, the veteran's cause of death was "accidental due to 
excessive speed, and not due to suicide."

The Board notes that a service department finding that 
injury, disease or death was occurred in the line of duty 
will be binding on the Department of Veterans Affairs unless 
it is patently inconsistent with the facts and the 
requirements of laws administered by the Department of 
Veterans Affairs.  38 C.F.R. § 3.1(m).  In this case, the 
Board concludes that the Army's subsequent October 1996 
report is based on more thorough and complete information and 
is thus far more probative than the July 1996 finding that 
the veteran's death was incurred in the line of duty.  
Additionally, for reasons to be discussed more thoroughly 
below, the Board concludes that the July 1996 determination 
is not binding on the VA because it is patently inconsistent 
with the relevant facts and law. 

The relevant inquiry here is whether the veteran's collective 
actions constituted willful misconduct, thus barring direct 
service connection for his untimely death.  The Board 
concludes they did. 

In vehicular accidents, VA will consider combined factors 
such as evidence of excessive speed, improper diversion of 
attention to companions, or use of intoxicants.  M21-1MR, 
Part III.v.1.D.17.d.  From the collective investigative 
evidence, the relevant facts that may have contributed to the 
veteran's death include: (1) driving shortly after consuming 
alcohol; (2) driving at excessive speed; (3) driving without 
a seatbelt; (4) driving while in an emotionally heated state 
of mind; (5) operating the car in a gross and reckless 
manner.  All of these factors were done by the veteran 
deliberately "...with knowledge of or wanton and reckless 
disregard of its probable consequences." 38 C.F.R. § 
3.1(n)(1).

With regard to the veteran's alcoholic consumption, the 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. 38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

In this case, the veteran's blood alcohol content was only 
measured at .063 percent.  At that time, Georgia law defined 
"intoxication" to start at .10 percent.  Ga. Code Ann., § 
40-6-391(a)(5) (1996).  Additionally, under Georgia law, 
"any person who drives any vehicle in reckless disregard for 
the safety of persons or property commits the offense of 
reckless driving."  Ga. Code Ann., § 40-6-390(a) (1996).

In citing Georgia law, the Board notes that it is not 
"adopting" state law in this decision, but rather is 
considering the local definitions of "intoxication" and 
"reckless driving" in determining whether the veteran's 
actions constituted "willful misconduct."  See Yeoman v. 
West, 140 F.3d 1443 (Fed. Cir. 1998) (considering local law, 
without "adopting" law contrary to Veteran's law, is not 
unconstitutionally vague in establishing the criteria that 
could constitute willful misconduct). 

Similar to Georgia law, blood alcohol content percentages 
lower than .10 do not raise a presumption of intoxication 
under VA's Adjudication Procedure Manual M21-1, (M21-1), Part 
IV, Chapter 11, 11.04(c)(2) (using the standards of the 
National Safety Council, U.S. Department of Transportation 
and the Departments of the Army, Navy and Air Force).  Blood 
alcohol content percentages from .05 to .10, however, do 
raise considerations of loss of judgment and muscular 
coordination.  Id.; see also Forshey v. West, 12 Vet. App. 71 
(1998) (noting such consideration for blood alcohol content 
in the range of .08 to .10), en banc affirmed, Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002). 

The Board concludes that while it is clear that the veteran 
consumed some amount of alcohol prior to driving, it is not 
possible to find with any degree of certainty that the 
veteran was legally intoxicated at the time of the MVA or 
that alcohol substantially contributed to the veteran's 
death.  The point in this case, though, is regardless of the 
amount of the veteran's alcohol consumption, his actions were 
the proximate cause of his death.  Proximate cause is 
"[t]hat which, in a natural and continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred." 
BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); see Forshey, 
supra.  Proximate cause is "[t]he dominant, moving or 
producing cause. The efficient cause; the one that 
necessarily sets the other causes in operation." BLACK'S at 
1103.  In this case, what can be deduced from the evidence is 
that the veteran was likely impaired due to a combination of 
a heated emotional state and alcohol consumption.  What is 
absolutely clear from the evidence is that the veteran's 
operation of his motor vehicle in a reckless and negligent 
manner was the proximate cause of his death.

Two eye witnesses of the incidents leading up to the 
veteran's death include his step-son and his step-son's 
girlfriend.  Both testified as to the veteran's argument with 
his wife, which increasingly escalated prior to the veteran 
driving.  Neither can say for sure whether the argument 
continued in the car, but it is clear he entered the car 
already emotionally charged and without a seatbelt.  Both 
witnesses proceeded to follow the veteran, but failed to keep 
up the same speed as the veteran turned the curve.  The 
testimonies are fully corroborated with the accident and 
investigative reports.  It is evident both from forensic 
investigation and eye witness that the veteran was traveling 
over 80 mph at the time of the collision and did not attempt 
to slow down or brake even upon approaching the curve where 
the accident occurred, as evidenced by the tire markings left 
when the car left the road.

The accident investigative report indicates that the road 
conditions were good, with dry conditions and free of foreign 
matter, and that the weather was hot and clear.  The 
accident, then, was caused by excessive speed and not by some 
contributory weather- or road-related condition. 

It is the Board's opinion that the manner in which the 
veteran operated his motor vehicle at the time of the 
accident amounted to willful misconduct, and the overall 
evidence of the circumstances leading up to the event are 
sufficient to rebut the line-of-duty presumption with respect 
to his injuries and death.  It is unclear whether the veteran 
was arguing with his wife while driving because the only 
witnesses to those events are deceased.  However, it is clear 
from the evidence that the veteran was driving in an 
emotionally charged state at excessive speed, especially in 
light of the curve and the veteran's probable knowledge of 
the road.  

The veteran chose to operate the car in a dangerous manner, 
which amounted to willful misconduct because his actions 
"involved deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences." 38 C.F.R. § 3.1(n)(1).  Evidence that the 
veteran was speeding and struck a stationary object (namely, 
a tree) after driving off a road, combined with the evidence 
of at least some alcoholic consumption provides sufficient 
evidence to create a reasonable finding of wantonness.  Sharp 
v. Egler, 658 F.2d 480 (7th Cir. 1981).  

Lastly, with respect to the "benefit of the doubt" standard 
of proof established by 38 U.S.C.A. § 5107(b), the Board find 
that the preponderance of the evidence is against the claim 
for the benefit sought on appeal.  None of the facts 
described above are disputed.  The Board notes that the Court 
has held that failure to act wisely, without adequate 
findings or bases, is not sufficient for finding willful 
misconduct.  See Smith v. Derwinski, 2 Vet. App. 241 (1992).  
In this case, however, the Board's finding of willful 
misconduct is not merely based on the veteran's unwise 
choices, but rather with specific decisions indicative of 
wanton and reckless disregard of probable consequences.  The 
appellant has provided no evidence to refute or dispute the 
conclusions and opinions arrived by the investigation 
conducted by the Army.  There simply is no benefit of the 
doubt which can be resolved in the appellant's favor. 

Although the Board is sympathetic to the plight of the 
appellant and the veteran's surviving daughter, the Board 
must apply "the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'" See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992)  Unfortunately, the 
totality of the circumstances in this case clearly indicate 
the veteran was at fault in causing his own death through his 
misconduct.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the appellant in July 2004.  That letter advised the 
appellant of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The 2004 letter told her what evidence 
was necessary, to provide or identify any relevant evidence, 
and that it was ultimately her responsibility to ensure that 
VA received any relevant evidence.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The appellant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, and has in fact provided additional 
arguments at every stage.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to an appellant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case since the initial decision was rendered 
prior to enactment of the VCAA.  However, this was not 
prejudicial to the appellant, since she was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to her in 2006. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's relevant service records are in the 
file.  Investigative records identified have been obtained 
along with any and all evidence used in the investigation of 
the veteran's death.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, the police investigative records include 
autopsy and psychological autopsy reports, which sufficiently 
opine as to whether the veteran's death can be directly 
attributed to service.  An administrative decision, moreover, 
was also reached regarding whether the veteran's death 
occurred in the line of duty.  Further opinion is not needed 
because, at a minimum, there is no persuasive evidence that 
the veteran's death was incurred in the line of duty.  This 
is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

The veteran's death was the result of his own willful 
misconduct and, therefore, the benefit sought on appeal is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


